
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2158
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 13, 2011
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 14901 Adelfa Drive in La Mirada, California,
		  as the Wayne Grisham Post Office.
	
	
		1.Wayne Grisham Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 14901 Adelfa Drive in La Mirada, California, shall be known
			 and designated as the Wayne Grisham Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Wayne
			 Grisham Post Office.
			
	
		
			Passed the House of
			 Representatives December 12, 2011.
			Karen L. Haas,
			Clerk.
		
	
